          Case 2:20-cv-00384-IM         Document 23       Filed 01/15/21     Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



ANDREW BENTON CUFAUDE,                                Case No. 3:20-cv-00384-IM

                Plaintiff,                            OPINION AND ORDER

        v.

DR. GARTH GULICK,

                Defendant.



IMMERGUT, District Judge.

       Plaintiff Andrew Benton Cufaude (“Plaintiff”), appearing pro se, brings this action

alleging that Defendant Garth Gulick (“Defendant”) acted with deliberate indifference to his

serious medical needs in violation of the Eighth Amendment and the Oregon Constitution.

Plaintiff is an inmate at Snake River Correctional Institute (“SRCI”) in Ontario, Oregon. ECF 7

at 2. Plaintiff alleges that Defendant, a doctor at SRCI, failed to timely and comprehensively

provide treatment for pain and other symptoms Plaintiff experienced following a 2016 back

surgery. Id. at 2–3. Plaintiff claims that he “filed timely and appropriate grievance(s)” detailing

his symptoms and that the “grievance process is exhausted.” Id. at 1.




PAGE 1 – OPINION AND ORDER
          Case 2:20-cv-00384-IM         Document 23        Filed 01/15/21      Page 2 of 4




       This matter comes before the Court on Defendant’s Motion for Summary Judgment, filed

on October 21, 2020. ECF 20. In his motion, Defendant argues that he is entitled to summary

judgment because Plaintiff failed to exhaust his administrative remedies. Id. at 3–4. In support of

the motion, Defendant filed a declaration by Kelcie Wiley, the Grievance Coordinator at SRCI.

ECF 21. The declaration explains that to complete SRCI’s grievance review process, an inmate

must timely file a grievance and complete the first and second appeals. Id. at ¶ 9. The declaration

shows that although Plaintiff filed several medical grievances since his 2016 surgery, he did not

complete the appeal process for any of the grievances filed. Id. at ¶¶ 16, 19, 22, 25, 28, 39, 42.

       On October 22, 2020, this Court sent Plaintiff a summary judgment advice notice and

scheduling order explaining the summary judgment process and the thirty-day response deadline.

ECF 22. Plaintiff did not file a response to Defendant’s motion. For the reasons discussed below,

Defendant’s Motion for Summary Judgment, ECF 20, is granted.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view the

evidence in the light most favorable to the non-movant and draw all reasonable inferences in the

non-movant’s favor. Clicks Billiards, Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th Cir.

2001). Although “[c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge . . . ruling on a

motion for summary judgment,” the “mere existence of a scintilla of evidence in support of the

plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 255

(1986). “Where the record taken as a whole could not lead a rational trier of fact to find for the
PAGE 2 – OPINION AND ORDER
          Case 2:20-cv-00384-IM          Document 23       Filed 01/15/21      Page 3 of 4




non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

                                           DISCUSSION

       The Prison Litigation Reform Act (“PLRA”) requires that prisoner exhaust all “available”

administrative remedies prior to filing an action under any federal law. 42 U.S.C. § 1997e(a); see

also Porter v. Nussle, 534 U.S. 516, 524 (2002). The exhaustion requirement affords corrections

officials the opportunity to engage in corrective action that could obviate the need for litigation

as well as create an administrative record useful to litigation. Porter, 534 U.S. at 525.

       To be considered an “available” administrative remedy, the remedy must be capable of

use by the prisoner. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014). The PLRA’s

exhaustion requirement is an affirmative defense that defendants must advance, not a pleading

requirement placed on the shoulders of the inmate. Id. at 1172. Whether a claim is barred by an

exhaustion defense “should be decided, if feasible, before reaching the merits of a prisoner’s

claim.” Id. at 1170.

       Here, the declaration supporting Defendant’s motion for summary judgment

demonstrates that Plaintiff failed to exhaust all available administrative remedies for his claims.

Plaintiff’s relevant grievance history shows that he did not complete SRCI’s appeal process for

any of the grievances he has filed since his 2016 surgery. ECF 21 at ¶¶ 16, 19, 22, 25, 28, 39, 42.

Plaintiff did not dispute the factual record laid out in Wiley’s declaration by filing a response to

Defendant’s summary judgment motion or supplementing the record with his own evidence.

Thus, even when viewing the evidence in the light most favorable to Plaintiff and drawing all

reasonable inferences in Plaintiff’s favor, this Court finds that Plaintiff has failed to exhaust all

available administrative remedies as required by the PLRA. Accordingly, Defendant is entitled to

summary judgment.
PAGE 3 – OPINION AND ORDER
         Case 2:20-cv-00384-IM      Document 23      Filed 01/15/21     Page 4 of 4




                                      CONCLUSION

       For the reasons stated above, the Court GRANTS Defendant’s Motion for Summary

Judgment, ECF 20, and DISMISSES this case without prejudice for failure to exhaust

administrative remedies.



       IT IS SO ORDERED.

       DATED this 15th day of January, 2021.

                                                  /s/ Karin J. Immergut
                                                  Karin J. Immergut
                                                  United States District Judge




PAGE 4 – OPINION AND ORDER
